Citation Nr: 0709323	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  96-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a left eyebrow scar, from August 15, 1995, to August 24, 
2005.

2.  Entitlement to an increased rating for a left eyebrow 
scar rated 10 percent disabling, effective August 24, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision rendered by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for an increased rating 
for a service-connected left eyebrow scar, and continued the 
veteran's evaluation as a noncompensably disabling.  

In an October 2006 rating decision, the RO increased the 
veteran's disability rating to 10 percent, effective August 
24, 2005.

The veteran testified before the undersigned Board member at 
a travel board hearing at the RO in January 1998.  A 
transcript of the hearing is of record.  

The Board remanded the veteran's case was remanded for 
further development in Board decisions dated in December 2003 
and April 2005. 


FINDINGS OF FACT

1.  For the period of August 15, 1995 to August 23, 2005, a 
service-connected left eyebrow scar manifested with 
occasional itching, but was non-tender, well-healed, and did 
not objectively limit function.

2.  For the period beginning August 24, 2005 a service-
connected left eyebrow scar manifested with tenderness and 
numbness in the immediate area, but without objective 
evidence of indurance or limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a left eyebrow scar, from August 15, 1995, to August 24, 
2005, have not been met.  38 U.S.C.A. § 5103, 5013A, 5107; 
38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7800 (before 
August 30, 2002) and Diagnostic Code 7805 (effective August 
30, 2002).

2.  The criteria for an increased rating in excess of 10 
percent for a left eyebrow scar for the period beginning 
August 24, 2005 have not been met.  38 U.S.C.A. § 5103, 
5013A, 5107; 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 
7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received 
prior to enactment of the VCAA.  Given the foregoing, the 
Board finds that the notice letters dated in April 2004 and 
May 2006 complied with the specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05- 
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  A May 2006 
letter to the veteran provided the veteran with Dingess 
notification.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the relevant VA examination 
reports.  The veteran has not identified any additional 
evidence pertinent to his claims, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  


§4.118 Schedule of Ratings- Skin

7800
Scars, disfiguring, head, face or neck:
Rating
 
Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement. 
50
 
Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30
 
Moderate; disfiguring
10
 
Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs
38 C.F.R. § 4.118, Diagnostic Code 7800, effective prior to 
August 30, 2002

780
4
Scars, superficial, tender and painful on objective 
examination
1
0
 
Note (1): The 10 percent rating will be assigned, when 
the requirements are met, even though the location may 
be on tip of finger or toe, and the rating may exceed 
the amputation value for the limited involvement
 
38 C.F.R. § 4.118, Diagnostic Code 7804, effective prior to 
August 30, 2002

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

It must be explained that in response to the veteran's August 
1995 increased rating claim, the RO initially continued a 
noncompensable disability evaluation which had been in effect 
prior to the increased rating claim.  In a later October 2006 
rating action, the RO increased the veteran's disability 
evaluation to 10 percent, effective August 24, 2005.  

Entitlement to an increased (compensable) evaluation for a 
service-connected 
left eyebrow scar, from August 15, 1995 to August 24, 2005.

The veteran contends that he is entitled to increased 
(compensable) evaluation for his service-connected left 
eyebrow scar from August 15, 1995.  After review of the 
record, the Board finds that preponderance of the evidence is 
against the claim.

The veteran did not submit any medical records in support of 
his claim nor did he indicate that he had received any 
medical treatment for his service-connected left eyebrow scar 
over the appeal period.  The veteran underwent a VA 
examination in October 1995 to evaluate his service-connected 
left eyebrow scar.  Other than occasional itching, he had no 
complaints except for the cosmetic effect.  Upon physical 
observation, the scar was noted to be 1.5 centimeters (cm) in 
length and 0.3 cm in width, and located in the medial portion 
of the left brow.  It was the same color as the veteran's 
skin.  There was no keloid or ulceration.  The scar was non-
tender and did not limit the motion of his brow.  The scar 
was described as well-healed with no objective limitation of 
function.  Color photographs in the record reveal a very 
small, flesh-colored scar in the medial aspect of the 
veteran's eyebrow.

The veteran testified about the severity of his scar at a 
hearing in January 1998, during which he indicated that he 
had tenderness along his head, accompanied by frequent 
headaches for which he self-medicated with aspirin.  The 
veteran essentially indicated that these headaches had not 
been etiologically linked to any specific cause.  The veteran 
also testified that his scar peeled and flaked with climate 
changes, particularly cold weather.  He further indicated 
that the scar caused him embarrassment and led him to become 
socially isolated.  He also believed his scar adversely 
affected the outcome of several interviews for employment 
because of its negative effect on his self esteem.  

During the course of this appeal the regulations regarding 
evaluations of the skin were revised effective August 30, 
2002.  Pursuant to VAOPGCPREC 7-2003, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected left 
eyebrow scar, from August 15, 1995.  To warrant a compensable 
evaluation, the evidence need show that the veteran's scar 
was moderately disfiguring (Diagnostic Code 7800); exceeded 6 
inches or 1 square foot (Diagnostic Codes 7801- 7802); or 
that it is poorly nourished, with repeated ulceration 
(Diagnostic Code 7803); or that it was tender and painful on 
objective demonstration (Diagnostic Code 7804).  The Board 
notes, however, that there is no objective evidence that from 
August 15, 1995 the veteran's scar exceeded 6 inches or 1 
square foot in size; or that it was poorly nourished, with 
repeated ulceration; or was tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 7801-
7804 (effective prior to August 30, 2002).  Thus, no higher 
ratings may be assigned based on these diagnostic codes.  

Rather, the objective evidence shows that the veteran's scar 
was no more than slightly disfiguring.  In this regard, the 
Board notes that the color photographs reflect the left 
eyebrow scar to be very small and flesh-colored.  In 
addition, the VA examiner indicated veteran's scar was well-
healed, with no keloid or ulceration present and the same 
color as the veteran's skin; and the scar did not limit the 
motion of his brow.  Thus, applying the regulations in effect 
at the time, the Board finds that a noncompensable disability 
evaluation under Diagnostic Code 7800 was proper.  

The veteran's subjective findings, as contained in his 
January 1998 testimony, have been considered.  However, the 
Board notes that based upon the photographs and VA 
examination, the facial laceration did not appear to be any 
more than slightly disfiguring.  Moreover, it was not 
objectively demonstrated to be either tender or painful 
during the examination.  Despite the veteran's subjective 
contention that his headaches were related to his scar- the 
Board notes that the scar itself was nontender and further 
the veteran testified that his headaches were found to be of 
unknown etiology.  Thus, a compensable rating pursuant to 
Diagnostic Code 7804 for a painful and tender scar was not 
warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Applying the revised (new) rating criteria to the evidence of 
record at the time of the effective date of the revised 
regulations (August 30, 2002), the Board finds that the 
criteria for a compensable rating is still not met.  The 
Board has considered the applicability of other revised 
diagnostic codes for rating the service-connected left 
eyebrow scar for the period commencing August 30, 2002; 
however, there are none applicable which would warrant 
compensable evaluations.  

In this regard, the Board notes that the available evidence 
did not show the veteran's scar had any of the 8 
characteristics of disfigurement (Diagnostic Code 7800); was 
located on an area other than his head, face or neck 
(Diagnostic Codes 7801 and 7802); was unstable (Diagnostic 
Code 7803); or was painful on examination.  (Diagnostic Code 
7804).  However, Diagnostic Code 7805 provides that scars not 
meeting any of the above criteria, be rated on the limitation 
of function of affected part.  Applied to the available 
evidence in this appeal, the veteran's service-connected left 
eyebrow scar is not shown to have caused any limited function 
of the veteran's left eyebrow.  Thus, a noncompensable 
evaluation pursuant to Diagnostic Code 7805 for the service-
connected left eyebrow scar was warranted.  Butts, 5 Vet. 
App. 532 (1993).  A noncompensable evaluation adequately 
reflects the degree of impairment of the service-connected 
left eyebrow scar for the period prior from August 15, 1995, 
under both the earlier and revised schedular criteria.

Entitlement to an increased rating for a service-connected 
left eyebrow scar
rated 10 percent disabling, effective August 24, 2005.

The veteran contends that he is entitled to increased 
evaluation in excess of 10 percent for his service-connected 
left eyebrow scar for the period beginning August 24, 2005.  
After review of the record, the Board finds that 
preponderance of the evidence is against the claim.

The veteran underwent a VA examination on August 24, 2005.  
Upon observation, the scar on the medial aspect of the 
veteran's left eyebrow was mildly tender, 1.5 cm long and 3 
millimeters (mm) wide.  It was flat, curved and medial.  
There was numbness in the immediate area.  The scar was 
superficial with no adherence to underlying tissues, and was 
not atrophic or unstable.  There was no inflammation and no 
keloid formation.  It was white in color and was grossly 
disfiguring.  There was no induration or limitation of 
motion.  Color photographs reflect a very small, flesh-
colored scar in the medial aspect of the veteran's left 
eyebrow.

The criteria, under which the veteran is rated, became 
effective August 30, 2002.  Based on review of the probative 
medical evidence received since August 24, 2005, an 
evaluation in excess of 10 percent for the veteran's left 
eyebrow is not warranted.  In this regard, the Board observes 
that the veteran's left eyebrow scar was superficial and not 
associated with any underlying soft tissue damage.  However, 
it was tender upon examination.  Thus, the left eyebrow scar 
was properly evaluated under Diagnostic Code 7804, which 
allows a maximum disability rating of 10 percent for scars 
which are superficial and painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006); See also 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

The Board has considered the applicability of other 
Diagnostic Codes; however, in reviewing the color photographs 
and the VA examination report, none are applicable.  In this 
regard, the Board notes the veteran's left eyebrow scar does 
not reflect any of the descriptions listed as a 
characteristic of disfigurement in Note 1 of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800; the scar was not located on an 
area other than the face, head or neck (See Diagnostic Code 
7802-7803); and the scar was not unstable Diagnostic Code 
7805).  As, such these Diagnostic Codes are not for 
application.  Therefore, the Board finds a 10 percent 
disability rating, and no higher, for the period beginning 
August 24, 2005, pursuant to Diagnostic Code 7804, is 
warranted.

In closing, the Board also finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected left eyebrow 
scar that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Although, the 
veteran believes his scar negatively impacted the outcome of 
several employment interviews, there is no objective evidence 
of record to support such a claim.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased (compensable) evaluation for a left eyebrow 
scar, from August 15, 1995, to August 24, 2005, is denied.

An increased rating for a left eyebrow scar rated 10 percent 
disabling, effective August 24, 2005, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


